 In the Matter of SANSON HOSIERY MILLS, INC. (FORMERLY ARTCRAFTHOSIERY COMPANY), EMPLOYERand J. E.SMITH, JACK B. VANCE,AND MARZINE GRACE (COMMITTEE FOR DECERTIFICATION), PETITIONERandUNITED TEXTILE WORKERS, AFL, LOCAL No. 171, UNIONCase No. 15-RD-14.-Decided June 28, 1919DECISIONANDORDERUpon an amended petition for decertification, duly filed, a hearingin this case was held at Meridian, Mississippi, on April 1, 1949, beforeCharles A. Kyle, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National Labor-Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioners are employees of the Employer and assert thatthe Union is no longer the bargaining representative, as defined inSection 9 (a) of the amended Act, of the Employer's employees desig-nated in the amended petition.'The Union was certified by the Board as the exclusivebargainingrepresentative of the Employer's employees on May 2, 1947 23.The alleged question concerning representation :On November 19, 1947, the Union and the Employer signed a con-tract containing no provision regarding termination or duration'The Union moved to dismiss the petition on the ground that the Petitioners are frontingfor a labor organization,allegedly existing,and not in compliance with Section 9 (f), (g),and (h) of the amended Act.While the original petition was filed on behalf of the"Meridian Arteraft Local," testimony at the hearing showed that there is no extant organ-ization of that name and that the Petitioners have never attempted to act as the collectivebargaining representative of the employees seeking certification and deny any such inten-tion.The motion to dismiss is, therefore,denied.SeeMatter of Mountain States Tele-phone and Telegraph Company,83 N. L R B 7732Matter ofArtcraftHosiery Company,Meridian Division,73 N. L R B.808, 71N. L R. B. 1474.84 N. L. R. B. No. 75.654 SANSON HOSIERY MILLS, INC.655other than a clause authorizing reopening of wage schedules by theUnion on 10 days notice. On November 19, 1948, the Employer noti-fied the Union by letter that it had been informed that apetition fordecertification was to be filed and that the Employer regarded itscontract with the Union terminated as of November 19, 1948. On thelatter date, the instant petition for decertification was filed by thePetitioners.The Union contends that the 1947 contract was intendedto extend for a term of 2 years 3 and that it is, therefore, a bar tothis proceeding.The Petitioners and the Employer maintain thatthe contract is not a bar because it was terminable at willand was, infact, terminated by action of the Employer on November 19, 1948.The contract, inasmuch as it contains no provision for duration ortermination, is clearly one of indefinite duration rather than beingterminable at will.In the interests of stability, the Board has deter-mined that such a contract of indefinite duration, where it is not inthe form of an extension of an expiring agreement, should bar an in-vestigation of representatives, during the initial 2 years of its ex-istence.'We find no reason to depart from that rule in this case,even though the Employer has unilaterally attempted to terminatethe agreement.Furthermore, we find it immaterial to the dispositionof the issues in this case, that the Employer's action herein may havecreated some uncertainty as to the legal effect of the contract' at thepresent time and possibly unsettled industrial relationships in thisplant .5iThe Union moved at the hearing for a continuance in order that witnesses might beproduced to testify as to the understanding of the parties at the time of negotiations.This motion was denied by the hearing officerFollowing the hearing,the Union movedthat the Board reopen the record and take further testimony on this issue.This motionand motions in oppositionmade by theEmployer and the Petitioners are denied in viewof our decision dismissing the petition,and the reasons supporting said decision.4 SeeMatter of HerbothTractorCo , 79 N. I. R. B 431 ;Matter ofSchaefferBody, Inc ,78 N. L. R.B 1247,Matter of Filtrol Corporation,74 NL. R B. 1307. The Board earlyruled that a certification or a contract could not be challenged for a maximumperiod of 1yearThis protectedperiod wasthen extended to 2 yeaisin caseswhere contracts of thatduration were customary in the industry.Later, this 2-year protection was extended toall contractsMatterof Reed RollerBit Company,72 N L R B 927 Immediately there-after thesane protection was granted to contracts of indefinite duration or those ofunusually long termsMatter of Puritan Ice Company,74 N L R B 13115 See foi example,Matter of Marvel ScheblerDivision Borg-Warner Corporation,56N L R. B. 105;Matterof RobertGair Company, Inc,64 N. L R B. 1, where the Boardruled that when one party has attempted to abiogate or treat a fixed term contract as anullity before the statedterminationdate, the contractwill stillbar a petitionif so urgedby the other contracting party.We have also held that wherea particularcontract hasbeen breached,or hasotherwise failed toachieve industrial peace andstability, the con-tractmaystill serve as a bar.SeeMatter of Yellow Transit Company,73 N L R B424;Matterof Elivood Machine & TootCompany,61 N. L R B. 1618;Matter of WhiteBrosSmelting Corp.,61 N L. R B. 340;Matterof DeBardeleben Coal Corporation,51N L R B 1412 In all of thesecases,contracts were heldto bar petitions despite thefact that the wholesale defections from the contractingunion's rankshad put inissue itsmajority status,and the contracts had patentlyfailed to provide "stability." 656DECISIONSOF . NATIONAL LABORRELATIONS BOARDInasmuch asthe petition in the instantcase was filed before theclose of the 2-year protected period ofthe agreement,we find thatit is barredby the contract between the Employer and the Union.Accordingly, we find thatno question concerning representation existsconcerning the representationof employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act,and we shalldismiss the petition.ORDERUpon the basis of the above findings of fact and the entire record inthe case, the National Labor Relations Board hereby orders that thepetition for decertification of representatives be, and it hereby is,dismissed.